Foote, C.
This action is in ejectment. Plaintiff had judgment, from which, and an order denying a new trial, this appeal was taken.
The plaintiff introduced in evidence a certain state patent for the land in dispute. This was objected to by the defendant, on the alleged ground “that no predicate had been laid therefor; that the United States government is the source of all title; and as none of this land is of a sixteenth or thirty-sixth section, there is no proof *381that the state of California had any interest in the land which could be granted.” Whether such a patent “is conclusive or not, it is at least prima facie valid, and if a defendant in ejectment can attack it at all, the burden is on him to show the invalidity.” (People v. Stratton, 25 Cal. 242; Leviston v. Ryan, 75 Cal. 293, and cases cited.) There is nothing in the record going to show the invalidity of the patent.
The main point in the controversy was as to the true location of the line between two sections of land denominated 19 and 20.
Although the evidence was to some extent conflicting, the court below was warranted in making its findings.
No prejudicial error appearing, we advise that the judgment and order be affirmed.
Belcher, C. C., and Hayne, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order are affirmed.
Hearing in Bank denied.